DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                REVERSE MORTGAGE FUNDING, LLC,
                          Appellant,

                                    v.

  SHERRY BANYAS-ZAID, AMY L. ALLEN, ALGERETTA A. BANYAS,
          JUDITH LISBIN MARCUS, KRISTA A. ELLIS,
  COMMISSIONER OF HOUSING AND URBAN DEVELOPMENT, and
           MORTGAGE ELECTRONIC SYSTEMS. INC.,
                         Appellees.

                              No. 4D20-2259

                          [December 2, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No.
502019CA004544.

  Tracy J. Adams of Fidelity National Law Group, Fort Lauderdale, for
appellant.

  S. Brian Bull of Scott, Harris, Bryan, Barra & Jorgensen, P.A., Palm
Beach Gardens, for appellees Sherry Banyas-Zaid and Amy L. Allen.

PER CURIAM.

  Affirmed.

WARNER, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.